



Exhibit 10.1


A. SCHULMAN, INC.


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made as of the ___ day of
__________, 2017, by and between A. Schulman, Inc., a Delaware corporation (the
“Company”), and ____________________ (the “Indemnitee”).


RECITALS


WHEREAS, the Company’s Certificate of Incorporation and By-laws provide for the
indemnification of directors and officers of the Company to the full extent
permitted by law;


WHEREAS, the Company recognizes that capable and qualified individuals are
becoming increasingly reluctant to serve as directors and officers of public
corporations as a result of the recent and ongoing enactment of statutes and
regulations pertaining to their responsibilities and the increasing risk of
lawsuits against directors and officers in the current corporate climate in the
United States, unless such individuals are provided with more certain and secure
protection against exposure to unreasonable personal risk arising from their
service and activities on behalf of a corporation;


WHEREAS, the Company is aware that individuals recruited to serve as officers
and/or on the boards of public corporations are generally more likely to agree
to provide services to corporations that provide for separate indemnification
agreements with their directors and officers because, unlike indemnification
provisions contained in the Company’s Certificate of Incorporation or By-laws,
the indemnification provisions contained in a separate agreement may not be
amended or rescinded without the consent of the director or officer who is party
to the agreement;


WHEREAS, the Company recognizes that it is in the best interests of the Company
and its shareholders to attract and retain capable and qualified individuals to
serve as officers and/or on its Board of Directors and to enable such directors
and officers to exercise their independent business judgment in their capacities
as directors and officers without being affected by the threat of exposure to
unreasonable personal risk;


WHEREAS, the Company believes that Indemnitee’s service as a director and/or
officer of the Company is important to the Company and that the protection
afforded by this Agreement will enhance Indemnitee’s ability to discharge his or
her responsibilities as a director and/or officer of the Company; and


WHEREAS, in order to induce Indemnitee to serve and/or to continue to serve as a
director and/or officer of the Company, the Company desires Indemnitee to be
indemnified and advanced expenses as set forth herein.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants set forth in this Agreement, the parties agree as follows:


1.    INDEMNIFICATION


1.1     Proceedings Not By or In Right of Company. Subject only to the
limitations set forth in this Agreement, the Company shall indemnify and hold
harmless the Indemnitee to the greatest extent permitted by Delaware law,
including but not limited to the provisions of the By-laws, as such may be
amended from time to time, if Indemnitee was or is made a party to, is
threatened to be made a party to, or is otherwise involved in any manner
(including, without limitation, as a deponent or a witness) or is threatened to
be made so involved, in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, formal or informal, any appeals therefrom, and any inquiry or
investigation that could lead to such an action, suit or proceeding (each a
“Proceeding”), other than an action by or in the right of the Company, by reason
of the fact that the Indemnitee is or was or agreed to become a director and/or
officer of the Company, or is or was serving or agreed to serve at the request
of the Company as a director, trustee, officer, partner, member, manager,
employee, advisor or agent (each an “Authorized Capacity”) of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise (including, without limitation, service with respect to
employee benefit plans), or by reason of any action alleged to have been taken
or omitted in such capacity, against any and all costs, charges and expenses
(including attorneys’ and others’ fees), judgments, fines and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) (collectively, “Expenses”) actually
and reasonably incurred by Indemnitee in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the





--------------------------------------------------------------------------------





best interests of the Company, and, with respect to any criminal Proceeding, had
no reasonable cause to believe his or her conduct was unlawful.


1.2.     Proceedings By or In Right of Company. Subject only to the limitations
set forth in this Agreement, the Company shall indemnify and hold harmless the
Indemnitee to the greatest extent permitted by Delaware law, including but not
limited to the provisions of the By-laws, as such may be amended from time to
time, if Indemnitee was or is made a party to, is threatened to be made a party
to, or is otherwise involved in any manner (including, without limitation, as a
deponent or a witness) or is threatened to be made so involved, in any
Proceeding brought by or in the right of the Company, by reason of the fact that
he or she is or was or agreed to become a director and/or officer of the
Company, or is or was serving or agreed to serve at the request of the Company
in an Authorized Capacity of another corporation, partnership, limited liability
company, joint venture, trust or other enterprise (including, without
limitation, service with respect to employee benefit plans), or by reason of any
action alleged to have been taken or omitted in such capacity, against any and
all Expenses actually and reasonably incurred by Indemnitee in connection with
such Proceeding if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter as to which the Indemnitee shall have been adjudged to be liable
to the Company unless and only to the extent that the Court of Chancery or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, the Indemnitee is fairly and reasonably entitled to indemnity for
such Expenses as such court shall deem proper.


1.3.     Mandatory Payment of Expenses. Except as expressly excluded in Section
2 of this Agreement, to the extent that the Indemnitee has been successful on
the merits or otherwise in defense of any Proceeding referred to in Section 1.1
or 1.2 of this Agreement, or in defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If the
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify the Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
2.    LIMITATIONS ON INDEMNIFICATION OF INDEMNITEE. Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement to make any indemnification payment to the
Indemnitee:


(a)    for which payment is actually made to the Indemnitee under a valid and
collectible insurance policy, except in respect of any excess beyond the amount
of payment under such insurance;


(b)    for which payment the Indemnitee is indemnified by the Company otherwise
than pursuant to this Agreement;


(c)    if and to the extent that it shall be finally decided in a proceeding
that the Company is prohibited by applicable law from making such
indemnification payment or that such indemnification payment is otherwise
unlawful;


(d)    on account of Indemnitee’s conduct which is adjudged in a final,
unappealable Proceeding in a court of competent jurisdiction to have been (i)
knowingly fraudulent, deliberately dishonest or willful misconduct, (ii) a
violation of Section 174 of the Delaware General Corporation Law or (iii) a
transaction from which the Indemnitee gained in fact any personal profit or
advantage to which he or she was not legally entitled; or


(e)    for expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.


3.    ADVANCEMENT OF EXPENSES.
        
3.1    The Company shall advance all Expenses incurred by or on behalf of
Indemnitee, and, to the fullest extent permitted by law, amounts paid in
settlement by or on behalf of Indemnitee, in connection with any Proceeding
prior to the final disposition of such Proceeding upon receipt of an undertaking
by or on behalf of Indemnitee to repay such amount if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company in a
final, unappealable decision of a court of competent jurisdiction. Any advances
and undertakings to repay pursuant to this Section 3.1 shall not be secured,
shall not bear interest and shall provide that, if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law with respect to such





--------------------------------------------------------------------------------





Proceeding, Indemnitee shall not be required to reimburse the Company for any
advancement of Expenses in respect of such Proceeding until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).
    
3.2     Any advancement of Expenses pursuant to Section 3.1 hereof shall be made
within ten (10) days after the receipt by the Company of a written statement
from Indemnitee requesting such advancement from time to time and accompanied by
or preceded by the undertaking referred to in Section 3.1 above. Each statement
requesting advancement shall reasonably evidence the Expenses incurred by or on
behalf of the Indemnitee in connection with such Proceeding for which
advancement is being sought.


4.    NOTIFICATION AND DEFENSE OF PROCEEDING.


4.1     Notice to Company. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission to so notify the Company will not
relieve the Company from any liability which it may have to Indemnitee under
this Agreement unless and only to the extent that such omission can be shown to
have prejudiced the Company’s ability to defend the Proceeding. Notice to the
Company shall be directed to the President of the Company at the address shown
on the signature page of this Agreement, or such other address as the Company
shall designate in writing to Indemnitee. Notice shall be deemed received three
(3) business days after the date postmarked if sent by domestic certified or
registered mail, properly addressed; otherwise notice shall be deemed received
when such notice shall actually be received by the Company. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.


4.2    Notice to Insurers. If, at the time of the receipt of a notice of a
Proceeding pursuant to Section 4.1 hereof, the Company has directors’ and
officers’ liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.


4.3    Selection of Counsel. In the event the Company shall be obligated under
this Agreement to pay the Expenses of any Proceeding against Indemnitee: (i) the
Company may participate therein at its own expense; and (ii) the Company,
jointly with any other indemnifying party similarly notified, may assume the
defense thereof, with counsel satisfactory to Indemnitee (whose approval shall
not be unreasonably withheld), upon the delivery to Indemnitee of written notice
of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company shall not be liable to Indemnitee under this Agreement for any Expenses
in connection with the Proceeding unless (1) the employment of counsel by
Indemnitee has been authorized by the Company, (2) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company (or any other person or persons included in the joint defense) and
Indemnitee in the conduct of the defense of such action, or (3) the Company
shall not, in fact, have employed counsel to assume the defense of such action,
in each of which cases the fees and expenses of counsel shall be at the
Company’s expense.


4.4    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim in any
Proceeding effected without the Company’s written consent. The Company shall not
settle any action or claim in any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement, provided that Indemnitee may withhold consent to any
settlement that does not provide a complete release of Indemnitee.


5.    DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


5.1    Request for Indemnification. For purposes of pursuing the Indemnitee’s
rights to indemnification under this Agreement, the Indemnitee shall submit to
the Company the notice required pursuant to Section 4.1 of this Agreement,
together with such documents supporting the request for indemnification as are
reasonably available to the Indemnitee and are reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification
hereunder. Upon receipt of any such request, the Company President (or his or
her designee) will promptly advise the Board of Directors of the Company in
writing that the Indemnitee has requested indemnification.


5.2    Timing of Payments After Indemnitee’s Successful Defense of Proceeding.
In connection with any request for indemnification under this Agreement, to the
extent that the Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding or any defense of any claim, issue or matter in such
Proceeding, the Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by the Indemnitee in connection with such Proceeding.
The Company shall





--------------------------------------------------------------------------------





make such indemnification payment for such Expenses as soon as practicable after
written demand therefor by Indemnitee is presented to the Company, but in no
event later than sixty (60) days after the request for such payment.


5.3    Entitlement for Indemnification. In connection with any other request for
indemnification under this Agreement, unless ordered by a court of competent
jurisdiction, the Company shall make such indemnification payment only as
authorized in a specific case upon a determination that indemnification of the
Indemnitee is proper in the circumstances in accordance with Sections 1.1 and
1.2 hereof. Such determination may be made only (i) by a majority vote of
directors of the Company who are not parties to any such Proceeding, even though
less than a quorum (the “Disinterested Directors”), (ii) by a committee of such
Disinterested Directors designated by majority vote of such Disinterested
Directors, even though less than a quorum, (iii) if there are no such
Disinterested Directors or if such Disinterested Directors so direct, in a
written opinion by independent legal counsel or (iv) by the shareholders of the
Company. The Indemnitee’s entitlement to indemnification under this Agreement
will be determined in accordance with the provisions of this Agreement within
sixty (60) days after receipt by the Company of a written request for
indemnification.


5.4    Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proof in the making of any determination contrary to such presumption. If no
person empowered to make a determination of the Indemnitee’s entitlement to
indemnification shall make such determination within sixty (60) days after
receipt by the Company of such request, the requisite determination of
entitlement to indemnification shall be deemed to have been made in favor of the
Indemnitee, and the Indemnitee shall be absolutely entitled to such
indemnification, absent fraud in the request for indemnification. The
termination of any Proceeding by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself: (a)
create a presumption that the Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that his or her conduct was unlawful;
or (b) otherwise adversely affect the rights of the Indemnitee to
indemnification.


6.    REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO
ADVANCE EXPENSES. In the event that a determination is made that the Indemnitee
is not entitled to indemnification under this Agreement, or if the
indemnification payment sought by the Indemnitee has not been timely made
following a determination (or deemed determination) of entitlement to
indemnification pursuant to Section 5, or if expenses are not timely advanced
pursuant to Section 3, the Indemnitee shall be entitled to a final adjudication
in an appropriate court of the State of Delaware or, if permitted by applicable
law, any other court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Such judicial proceeding shall be
made de novo. Neither (i) the failure of the Company (including any person(s)
empowered by Section 5 of this Agreement) to have made a determination prior to
the commencement of the enforcement action that indemnification of Indemnitee is
proper in the circumstances nor (ii) an actual determination by any person(s)
empowered by Section 5 of this Agreement that Indemnitee is not entitled to
indemnification shall be a defense to the enforcement action or create a
presumption that Indemnitee is not entitled to indemnification hereunder. If a
determination is made or deemed to have been made pursuant to the terms of
Section 5 that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable.


7.    ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE AGREEMENT. In the event that
the Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or commences a
proceeding or otherwise seeks an adjudication to enforce his or her rights
under, or to recover damages for breach of, this Agreement, the Indemnitee, if
he or she prevails in whole or in part in such action, shall be entitled to
recover from the Company and shall be indemnified by the Company against any
costs, charges and expenses (including, without limitation, attorneys’ fees)
actually and reasonably incurred by him or her in connection with such
proceeding.


8.    ADDITIONAL INDEMNIFICATION RIGHTS; NONEXCLUSIVITY.


8.1    Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Certificate of
Incorporation, the Company’s By-laws, or by statute. In the event of any change,
after the date of this Agreement, in any applicable law, statute, or rule that
expands the right of a Delaware corporation to indemnify a member of its board
of directors or an officer or a person serving in an Authorized Capacity, such
changes shall be, ipso facto, within the purview of Indemnitee’s rights and
Company’s obligations under this Agreement. In the event of any change in any
applicable law, statute, or rule that narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer or a
person serving in an Authorized Capacity, such changes, to the





--------------------------------------------------------------------------------





extent not otherwise required by law, statute, or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.


8.2    Nonexclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its By-laws, any agreement, any vote of
stockholders or Disinterested Directors, the General Corporation Law of the
State of Delaware, or otherwise, both as to action in the Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while Indemnitee is or was serving in an
indemnified capacity even though he or she may have ceased to serve in such
capacity at the time of any Proceeding.


9.    FEDERAL LAW. Both the Company and the Indemnitee acknowledge and agree
that in certain instances Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers and persons serving in an
Authorized Capacity under this Agreement or otherwise, in which event,
notwithstanding any other provisions of this Agreement to the contrary, the
indemnification provided by this Agreement shall be limited to such extent as is
necessary to comply with applicable Federal law or public policy. For example,
the Company and the Indemnitee acknowledge and agree that the Securities and
Exchange Commission (the “SEC”) has taken the position that indemnification is
not permissible for liabilities arising under certain federal securities laws,
and federal legislation prohibits indemnification for certain violations of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Indemnitee understands and agrees that the Company may be required, in order to
reach resolution with the SEC, to submit the question of indemnification to a
court in certain circumstances for a determination of the Company’s right under
public policy to indemnify Indemnitee.


10.    SEVERABILITY. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 10. If any provision(s) of this Agreement are held to be invalid,
illegal or unenforceable for any reason whatsoever: (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) will not in any way be affected or
impaired thereby and (ii) to the fullest extent possible, the provisions of this
Agreement (including without limitation all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) will
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.


11.    GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws.


12.    AMENDMENT AND TERMINATION. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in writing signed
by both parties hereto.


13.    BINDING EFFECT. This Agreement shall be binding on Indemnitee and on the
Company and its successors and assigns (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law), and shall inure to the benefit of the Indemnitee and
Indemnitee’s heirs, personal representatives and assigns and to the benefit of
the Company and its successors and assigns. Without limiting the generality of
the foregoing, the rights and obligations of the Indemnitee under this Agreement
shall continue as to Indemnitee even though he or she may have ceased to be a
director or officer of the Company or a person serving in an Authorized
Capacity.


14.    NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally,
mailed by certified mail (return receipt requested) or sent by overnight
delivery service, cable, telegram, facsimile transmission or telex to the
parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice:


(a)     if to the Company:


A. Schulman, Inc.
Attention: Chief Executive Officer
3637 Ridgewood Road
Fairlawn, OH 44333
Phone: 330-668-3751
Facsimile: 330-668-7204







--------------------------------------------------------------------------------





(b)     if to the Indemnitee:


____________________
____________________
Phone:_______________


Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the third calendar day after the date postmarked; in the
case of notice so given by overnight delivery service, on the date of actual
delivery; and, in the case of notice so given by cable, telegram, facsimile
transmission, telex or personal delivery, on the date of actual transmission or,
as the case may be, personal delivery.


15.    COVERAGE OF INDEMNIFICATION. The indemnification under this Agreement
shall cover Indemnitee’s service as a director and/or officer of the Company
and/or the Indemnitee’s service in any other Authorized Capacity prior to and
after the date of the Agreement.
16.    ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding of the Company and Indemnitee in respect of its subject matter and
supersedes all prior understandings, agreements and representations by or among
the Company and Indemnitee, written or oral, to the extent they relate to the
subject matter hereof, including but not limited to any indemnification
agreement previously entered into with Indemnitee.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.




A. SCHULMAN, INC.




By:                         
Name:    Joseph M. Gingo
Title:    President and Chief Executive Officer




INDEMNITEE




                        
_________________________________
_________________________________









